Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michelle Maupin appeals the magistrate judge’s order granting summary judgment for the defendants.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Maupin v. Howard Cnty. Bd. of Edue., No. 1:08-cv02203-BPG (D.Md. July 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 This case was decided by a magistrate judge with the parties' consent pursuant to 28 U.S.C. § 636(c) (2006).